                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


VASCULAR SOLUTIONS LLC; ARROW                      Case No. 19‐CV‐1760 (PJS/TNL)
INTERNATIONAL, INC.; TELEFLEX LLC;
and TELEFLEX LIFE SCIENCES LIMITED;

                    Plaintiffs,
                                                               ORDER
v.

MEDTRONIC, INC. and MEDTRONIC
VASCULAR, INC.,

                    Defendants.


      J. Derek Vandenburgh, Tara C. Norgard, Joseph W. Winkels, Alexander S.
      Rinn, and Shelleaha L. Jonas, CARLSON, CASPERS, VANDENBURGH &
      LINDQUIST, P.A., for plaintiffs.

      Kurt J. Niederluecke, Lora M. Friedemann, Laura L. Myers, and Anne E.
      Rondoni Tavernier, FREDRIKSON & BYRON, P.A., for defendants.

      Plaintiffs Vascular Solutions, LLC, Arrow International, Inc., Teleflex LLC, and

Teleflex Life Sciences Limited (collectively “Teleflex”) bring this patent‐infringement

action against defendants Medtronic, Inc. and Medtronic Vascular, Inc. (collectively

“Medtronic”). Teleflex claims that Medtronic’s Telescope catheter infringes claims in

seven patents that are directed to guide extension catheters used in interventional
cardiology procedures.1 Medtronic counterclaims for declarations of non‐infringement

and invalidity.

       This matter is before the Court on Teleflex’s motion for a preliminary injunction.

For the reasons that follow, the motion is denied.

                                    A. Standard of Review

       A court must consider four factors in deciding whether to grant a preliminary

injunction: (1) the movant’s likelihood of success on the merits; (2) the threat of

irreparable harm to the movant if the injunction is not granted; (3) the balance between

that harm and the harm that granting the injunction will inflict on the other parties; and

(4) the public interest. Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 114 (8th Cir.

1981).2 Preliminary injunctions are extraordinary remedies, and the party seeking such

relief bears the burden of establishing its entitlement to an injunction under the

Dataphase factors. Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003).




       1
       The technology is described in a Markman order entered in another case
involving some of the same patents. See QXMédical, LLC v. Vascular Sols., LLC,
No. 17‐CV‐1969 (PJS/TNL), 2018 WL 5617568 (D. Minn. Oct. 30, 2018).
       2
        Generally speaking, the Federal Circuit applies regional circuit law when
reviewing the grant or denial of a preliminary injunction. Metalcraft of Mayville, Inc. v.
The Toro Co., 848 F.3d 1358, 1363 (Fed. Cir. 2017). But the Federal Circuit gives
“dominant effect to Federal Circuit precedent insofar as it reflects considerations
specific to patent issues.” Id. (citation and quotation marks omitted).

                                               -2-
                                   B. Likelihood of Success

       For purposes of this motion, Teleflex argues that it is likely to succeed in showing

that Medtronic infringes claims in four of its patents: U.S. Patent Nos. RE45,380

(“RE’380”), RE45,776 (“RE’776”), RE47,379 (“RE’379”), and RE45,760 (“RE’760”).

       “To establish a likelihood of success on the merits, a patentee must show that it

will likely prove infringement of the asserted claims and that its infringement claim will

likely withstand the alleged infringer’s challenges to patent validity and enforceability.”

Metalcraft of Mayville, Inc. v. The Toro Co., 848 F.3d 1358, 1364 (Fed. Cir. 2017). The

likelihood of success must be considered “in light of the presumptions and burdens that

will inhere at trial on the merits.” Sciele Pharma Inc. v. Lupin Ltd., 684 F.3d 1253, 1259

(Fed. Cir. 2012).

       Ultimately, however, the burden remains with the patentee to establish its

entitlement to a preliminary injunction. If the non‐movant “raises a substantial

question concerning either infringement or validity, i.e., asserts an infringement or

invalidity defense that the patentee cannot prove lacks substantial merit, the

preliminary injunction should not issue.” Amazon.com, Inc. v. Barnesandnoble.com, Inc.,

239 F.3d 1343, 1350‐51 (Fed. Cir. 2001) (citation and quotations omitted). “The showing

of a substantial question as to invalidity . . . requires less proof than the clear and

convincing showing necessary to establish invalidity itself.” Id. at 1359.



                                              -3-
                                   1. Written Description

       Medtronic argues that all of the asserted claims in the RE’776, RE’379, and RE’760

patents are invalid for lack of a written description.3 In particular, Medtronic argues

that the original written description of the invention discloses a side opening only in the

substantially rigid portion of the catheter, yet Teleflex’s asserted claims place the side

opening outside of the substantially rigid portion.

       The written‐description requirement is set forth in 35 U.S.C. § 112(a):

              The specification shall contain a written description of the
              invention, and of the manner and process of making and
              using it, in such full, clear, concise, and exact terms as to
              enable any person skilled in the art to which it pertains, or
              with which it is most nearly connected, to make and use the
              same, and shall set forth the best mode contemplated by the
              inventor or joint inventor of carrying out the invention.

Section 112(a) therefore requires both (1) a written description of the invention and (2) a

written description of the manner and process of making and using it. Ariad Pharms.,

Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1344 (Fed. Cir. 2010) (en banc). In the context of a

reissued patent, the necessary disclosure must appear in the original specification.

Revolution Eyewear, Inc. v. Aspex Eyewear, Inc., 563 F.3d 1358, 1366 (Fed. Cir. 2009).




       3
       For purposes of this motion, Teleflex asserts the following claims in these three
patents: claims 25, 36, and 37 of the RE’776 patent; claims 25, 33, 34, 38, and 44 of the
RE’379 patent; and claims 25, 28, 29, 32, and 48 of the RE’760 patent.

                                              -4-
       The purpose of requiring a written description of the invention “is to prevent an

applicant from later asserting that he invented that which he did not; the applicant for a

patent is therefore required to recount his invention in such detail that his future claims

can be determined to be encompassed within his original creation.” Amgen Inc. v.

Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1330 (Fed. Cir. 2003) (citation and quotation

marks omitted).

       The test for determining the adequacy of the written description is whether it

“reasonably conveys to those skilled in the art that the inventor had possession of the

claimed subject matter as of the filing date.” Ariad, 598 F.3d at 1351. The adequacy of

the written description is a question of fact and “varies depending on the nature and

scope of the claims and on the complexity and predictability of the relevant

technology.” Id.

       Medtronic’s expert, Dr. Paul Zalesky, opines that the written description for the

asserted patents does not reasonably convey to a person of ordinary skill in the art that

the inventor had possession of catheters with openings in locations other than the

substantially rigid portion. Zalesky Decl. ¶¶ 68‐85. Pointing to the prosecution history

of the RE’379 patent, Dr. Zalesky notes that the patent examiner rejected some of the




                                            -5-
proposed claims on the basis that the original specification is “very clear” that the side

opening must be located in the rigid portion. Zalesky Decl. ¶ 82; ECF No. 117 at 18‐19.4

       In response, Teleflex does not address whether a person of ordinary skill in the

art would understand, based on the written description, that the inventor had

possession of the claimed subject matter (that is, catheters with side openings outside of

the substantially rigid portion) as of the filing date. Instead, Teleflex asserts that “there

is nothing improper about presenting claims that are broader than the preferred

embodiments” and that the only exceptions to this “general rule” are where the

technology area is “highly unpredictable” and where the specification makes clear that

the unclaimed aspect is “critical to the invention.” ECF No. 183 at 16.

       Teleflex mischaracterizes the law. While predictability and criticality can be

relevant to the adequacy of the written description, the focus is on what the disclosure

conveys to persons of ordinary skill in the art. Ariad, 598 F.3d at 1351. This

inquiry—which, again, is a question of fact for the jury, id. at 1355—“will necessarily

vary depending on the context,” id. at 1351, and “the precedential value of cases in this

area is extremely limited,” Amgen Inc. v. Sanofi, 872 F.3d 1367, 1377 (Fed. Cir. 2017)

(citation and quotation marks omitted). As the Federal Circuit stated in Ariad,



       4
       When citing documents by ECF number, the Court cites the page number
generated by the electronic docketing system rather than the document’s internal
pagination.

                                             -6-
              [W]e do not try here to predict and adjudicate all the factual
              scenarios to which the written description requirement
              could be applied. Nor do we set out any bright‐line rules
              governing, for example, the number of species that must be
              disclosed to describe a genus claim, as this number
              necessarily changes with each invention, and it changes with
              progress in a field.

Ariad, 598 F.3d at 1351.

       Teleflex next argues that the specification explicitly discloses side openings in

portions other than the “substantially rigid” portion, pointing to Figure 1 of the

specification as an example. As can be seen in Figures 4 and 12 through 16, however,

the side opening is actually in the rigid portion. Am. Compl. Ex. G Figs. 1, 4, 12‐16; see

also Hr’g Tr. 182 (“All of the embodiments disclose [the side opening] in what the patent

is calling the rigid portion.”).

       Teleflex also points to Figures 10 and 11, which depict relief cuts in the rigid

portion. Am. Compl. Ex. G Figs. 10, 11. Teleflex reasons that, because the relief cuts

render the rigid portion more flexible, this amounts to a disclosure that the side opening

need not be located in the rigid portion. The fact remains, however, that the only

disclosed location for the side opening is in the rigid portion. Teleflex offers no

evidence that the possibility of increasing the flexibility of the rigid portion would

convey to a person of ordinary skill in the art that the side opening could be placed

somewhere other than in that rigid portion.



                                            -7-
       Teleflex also points to the language of ¶ 8 of the written description, which states

that the rigid portion “may” include a cutout and full‐circumference portion (i.e., a side

opening), suggesting that use of the permissive “may” indicates that the location of the

side opening is not critical to the invention. See Am. Compl. Ex. G at 3:49‐51. But rather

than being an elliptical way of indicating that the side opening can appear outside of

the rigid portion, the permissive language is more naturally read as indicating that the

device may or may not include a side opening. In other words, while this language

may suggest that the existence of a side opening is not critical, it cannot easily be read to

indicate that, when a side opening exists, its placement is irrelevant. Setting that aside,

criticality is simply one possible factor among many in the overall inquiry concerning

whether a person of ordinary skill in the art would recognize, based on the written

description, that Teleflex had possession of catheters with side openings located outside

of the substantially rigid portion.

       Although the record is somewhat thin, and although the Court is mindful of the

parties’ respective burdens on this issue, Medtronic has nevertheless raised a

substantial question regarding the adequacy of the written description. Medtronic

offers unrebutted expert testimony that the written description is inadequate and points

out that a patent examiner was troubled by the same issue, which is at least

circumstantial evidence of a problem. While it is true that the examiner ultimately



                                             -8-
allowed the application, she did not offer a word of explanation for her volte‐face on the

written‐description issue.

       In contrast to Medtronic’s evidence, Teleflex offers no evidence of what a person

of ordinary skill in the art would understand the written description to disclose. To the

contrary, Teleflex failed to address that issue in its memoranda or even identify it as the

governing standard. As Medtronic has raised a substantial question with respect to the

adequacy of the written description, and as Teleflex has offered nothing relevant in

response, the Court cannot find that Teleflex is likely to succeed in defeating

Medtronic’s written‐description validity challenge to the asserted claims of the RE’776,

RE’379, and RE’760 patents.

                                       2. Anticipation

       Medtronic contends that most of the asserted claims are invalid as anticipated by

U.S. Patent No. 7,736,355 (“Itou”). Niederluecke Decl. Ex. 1. For purposes of this

motion, the parties agree that, if Itou qualifies as prior art, all asserted claims of the

RE’380 patent5 (as well as all other asserted claims, save three) would be anticipated by

Itou. The parties’ dispute, therefore, centers on whether Itou is prior art.




       5
       As the Court has already found that Medtronic has raised a substantial question
with respect to the validity of the asserted claims in the RE’776, RE’379, and RE’760
patents, the RE’380 patent is the only remaining patent at issue. For purposes of this
motion, Teleflex asserts infringement of claims 12, 13, and 15 of the RE’380 patent.

                                              -9-
       Itou’s September 23, 2005 filing date predates the May 3, 2006 filing date of

Application No. 11/416,629, the common application from which the RE’380 patent and

the other asserted patents descend. Under the applicable6 version of 35 U.S.C. § 102,

however, it is the invention date, not the filing date, that determines priority.

Specifically, a patentee may claim priority to either of two earlier dates: (1) the date the

invention was reduced to practice; or (2) the date that the inventor first conceived the

invention, if the inventor thereafter exercised reasonable diligence in reducing it to

practice. Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1577 (Fed. Cir. 1996). “Reasonable

diligence must be shown throughout the entire critical period, which begins just prior to

the competing reference’s effective date and ends on the date of the invention’s

reduction to practice.” Perfect Surgical Techniques, Inc. v. Olympus Am., Inc., 841 F.3d

1004, 1007 (Fed. Cir. 2016).

       As Medtronic has come forward with evidence of art that indisputably predates

the RE’380 patent’s filing date, Teleflex bears the burden of production to offer evidence

showing an earlier invention date. Mahurkar, 79 F.3d at 1576‐77. To be sure, Medtronic

will bear the ultimate burden at trial to persuade the jury, by clear and convincing

evidence, that Teleflex’s invention date does not precede September 23, 2005. Id.


       6
        Because the common application that led to the family of patents at issue in this
case was filed before March 16, 2013, the pre‐America Invents Act version of § 102
applies. Quest Integrity USA, LLC v. Cokebusters USA Inc., 924 F.3d 1220, 1225 n.1 (Fed.
Cir. 2019).

                                            -10-
at 1578. As noted, however, Medtronic’s burden is somewhat lower at this stage;

Medtronic need only raise a substantial question as to invalidity that Teleflex cannot

prove lacks substantial merit. In that regard, it is important to recognize that Medtronic

has already cleared a major hurdle, as it is undisputed that, if Itou does constitute prior

art, it anticipates the RE’380 patent.

       Teleflex relies on the testimony of Howard Root, one of the inventors of the

patented device. But to establish an earlier invention date, an inventor’s testimony

must be supported by corroborating evidence. Id. at 1577 (conception); Perfect Surgical,

841 F.3d at 1007 (diligence); Loral Fairchild Corp. v. Matsushita Elec., 266 F.3d 1358, 1363

(Fed. Cir. 2001) (reduction to practice). The parties dispute whether Teleflex has offered

sufficient evidence to corroborate Root’s testimony regarding diligence and reduction to

practice.

       Root attests that the invention was conceived by the beginning of 2005 and that it

had been reduced to practice by at least August 2005, at which point the inventors had

built and tested multiple different prototypes. Root Decl. ¶¶ 6‐7, 42. To corroborate

Root’s testimony, Teleflex offers various invoices, lab notes, memos, photographs, and

other supporting documents.

       Medtronic points out, however, that during 2005 and 2006, the inventors were

working on two different types of catheters: an over‐the‐wire (“OTW”) version and a



                                             -11-
rapid‐exchange (“Rx”) version. Root Decl. ¶ 11; see Zalesky Decl. ¶¶ 21‐22 (describing

the difference between the two types). The invention at issue here is the Rx version of

the catheter, but, as Medtronic correctly notes, much of Root’s declaration, and much of

the supposedly corroborating documentation, speaks generically of the GuideLiner

catheter without specifying whether it is referring to the OTW version or the Rx version.

      More importantly, as Medtronic also points out, there is a remarkable

discrepancy between the robust documentation of the development of the OTW version

and the meager documentation that Teleflex has submitted to corroborate the reduction

to practice of the Rx version. Teleflex has not submitted any laboratory notes, testing

results, or prototype build records relating to an actual prototype of the Rx design.7 In

fact, Teleflex has not submitted any primary documents of the type that the Court

would expect to see to corroborate the creation of an Rx prototype. Instead, Teleflex has

relied primarily on invoices and payment records for component parts and other

materials; more than half of the 60 exhibits that Teleflex has submitted consist of such

documents. Yet, with respect to the majority of those documents, Teleflex does not


      7
        Teleflex has submitted laboratory and other notes that document conception.
See Root Decl. Exs. 1, 2. As noted, however, conception is not in dispute for purposes of
this motion. Teleflex also contends that certain laboratory and other notes for the OTW
version are also relevant to the Rx version, either because the experiments documented
therein would be relevant to both versions, or because the “OTW” designation is
mistaken. See Root Decl. ¶¶ 48, 57, 59 & Exs. 34, 41, 43. Teleflex may be correct, but
there is at least a substantial question concerning the weight to be given to such
documents.

                                           -12-
claim anything more than that these components were for GuideLiner prototypes or

devices. See Root Decl. ¶¶ 20‐25, 27, 33‐35, 46, 54‐55, 60, 63‐66, 70‐71, 75. As it is clear

that Teleflex was performing substantial work on the OTW version of the Guideliner,

these documents do little to corroborate either diligence or reduction to practice of the

Rx version.

       Aside from these records, Teleflex submits various corporate documents, such as

budget reports, marketing feasibility documents, legal bills, and other assorted

memoranda that mention GuideLiner catheters. Again, though, a number of these

documents appear to relate to the GuideLiner brand generally (or to the OTW version

specifically) without referring to the Rx version. See, e.g., Root Decl. Exs. 4, 19, 52, 58.

And the documents that discuss the Rx version mostly seem to indicate that work was

in the preliminary stages. See, e.g., Root Decl. Exs. 2, 17, 20, 28, 29, 37, 40. Notably, a

report dated December 1, 2005—months after Teleflex’s claimed reduction to

practice—states that “[t]he rapid exchange version requires additional engineering and

is not included in our 2006 forecasts.” Root Decl. Ex. 40.

       To be sure, the record contains some scattered references to Rx prototypes and

testing. See, e.g., Root Exs. 36, 42. But these references are often ambiguous and could

be read to refer to other types of catheters. Moreover, the types of documents in which

these references appear only serve to highlight the lack of primary documentation that



                                             -13-
would typically be generated during the development and testing of a medical device.

The dearth of such documentation, coupled with the unimpressive nature of the

corroborating documents that Teleflex submitted, means that Medtronic has more than

met its burden to raise a substantial question as to the status of Itou as prior art (and

therefore as to the validity of the RE‘380 patent).

                                      C. Other Factors

       Because Medtronic has raised substantial questions concerning the validity of all

of the asserted patent claims, Teleflex is not entitled to a preliminary injunction.

Metalcraft, 848 F.3d at 1364 (“A preliminary injunction should not issue if the accused

infringer raises a substantial question concerning either infringement or validity.”

(citation and quotation marks omitted)). The Court also notes that Teleflex has failed to

make a particularly compelling case that it is threatened with “substantial and

immediate irreparable injury.” Apple Inc. v. Samsung Elecs. Co., 695 F.3d 1370, 1374 (Fed.

Cir. 2012) (citation and quotation marks omitted).

       Teleflex’s GuideLiner is a well‐known and trusted product in a highly

specialized and defined market consisting of extremely sophisticated consumers.

Welch Dep. 94‐96 (there are roughly 2000 “cath labs” in the United States in which

GuideLiner could be used, and GuideLiner is a trusted, “staple” product in all of them).

Teleflex claims that it has lost sales to Medtronic, but loss of sales is the quintessential



                                             -14-
“reparable” injury, and Teleflex has shown itself perfectly capable of calculating the

resulting losses. See Welch Dep. 71, 75, 80‐82, 85, 90‐92, 196, 288; Welch Decl. ¶¶ 49, 52;

see also Metalcraft, 848 F.3d at 1368 (“Evidence of potential lost sales alone does not

demonstrate irreparable harm.”).

       Teleflex is also well‐positioned to weather any short‐term losses, as GuideLiner

has a high profit margin and as North American sales of GuideLiner comprise only a

minuscule portion of Teleflex’s business. Specifically, U.S. sales of GuideLiner made up

less than 1.5% of Teleflex’s revenues in 2018. Welch Dep. 69, 112‐13, 259; Friedemann

Ex. HHH ¶ 24. Cf. TEK Glob., S.R.L. v. Sealant Sys. Int’l, Inc., 920 F.3d 777, 792 (Fed. Cir.

2019) (no error in finding threat of irreparable harm on basis of patentee’s lack of

diversification, which exposed it to a particular risk of lowered market share).8

       Teleflex works hard to cloak reparable sales losses in irreparable garb.

Predictably, Teleflex complains that its reputation and goodwill are at risk. But any

threat appears highly speculative. Teleflex claims that doctors may attribute any



       8
        Citing Robert Bosch LLC v. Pylon Manufacturing Corp., 659 F.3d 1142 (Fed. Cir.
2011), Teleflex argues that its size and the relatively minor impact of lost GuideLiner
sales on the company as a whole are legally irrelevant. The Court disagrees. In Bosch,
the district court “erred in relying exclusively on the presence of additional competitors
and on the non‐core nature of Bosch’s wiper blade business” in the face of
“overwhelming evidence” of irreparable harm. Id. at 1150‐51 (emphasis added).
Moreover, by emphasizing the threat allegedly posed by Medtronic’s size and
resources, Teleflex itself put at issue its own size and the relative importance of
GuideLiner to its overall operations.

                                             -15-
problems with Medtronic’s Telescope to GuideLiner, but Teleflex does not identify any

such problems—and, as noted, GuideLiner is a well‐known and trusted product.

       Teleflex also cites a litany of other potential harms, such as a reduced sales force,

lost sales of other Teleflex products, and a shrinking R&D budget—the types of harms

that could be claimed by most patentees in most cases involving lost sales. Again,

though, Teleflex’s claims are highly speculative. Teleflex has not actually lost any sales

representatives, and Teleflex cannot identify any lost sales of other Teleflex products.

Welch Dep. 239, 326‐27. Moreover, Teleflex’s R&D budget is based on revenue for the

entire North American interventional business unit, not just revenue from GuideLiner.

Welch Dep. 330. It therefore appears to the Court that any harm that Teleflex may

suffer during the pendency of this case will be reparable with money damages.

       As for the remaining factors: In the absence of a likelihood of success on the

merits, the public interest weighs against limiting competition and in favor of

permitting the sale of potentially lifesaving medical devices. See Cardoso Decl. ¶ 9 &

Ex. B (survey results with positive feedback from doctors about Telescope). That leaves

the balance of harms. Even assuming that this factor weighs in Teleflex’s favor, it

cannot by itself justify a preliminary injunction.

       For these reasons, Teleflex’s motion for a preliminary injunction is denied.




                                            -16-
                                        ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT plaintiffs’ motion for a preliminary injunction [ECF

No. 73] is DENIED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


 Dated: April 9, 2020                         s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                          -17-
